DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

2.    	This is a Final Office action in response to applicant's remarks/arguments filed on 07/26/2022.
3.    	Status of the claims:
•    No claims have been amended.
•    No claims have been canceled.
•    Claims 1-54 are currently pending and have been examined.

Response to remarks/arguments

4.    	Applicant’s remarks/arguments filed on 07/26/2022 with respect to the rejection of claims 1-54 have been fully considered but are not persuasive.
5.	On page 1 of Applicant’s remarks/arguments filed on 07/26/2022, the applicant respectfully states that There is an overlap between different parts of the Action. For example, claim 7 is rejected in both sections 7 and 16, and claim 17 is rejected in both sections 16 and 17.
6.	In response to Applicant’s remarks, the examiner respectfully disagrees. Claims 7 and 17 are only rejected in section 17. Although both claims appears on the heading of section 16, but there are rejected only in section 17.
8.	On pages 18-23 of Applicant’s remarks/arguments filed on 07/26/2022, the applicant respectfully requests a clear definition of the ‘field of endeavor’ as required by the rules. 
9.	In response to Applicant’s remarks, the examiner respectfully disagrees. Both Kusumoto and Dolganow references are directed to processing packets such as mirroring packets.
10.    	On pages 18-23 of Applicant’s arguments and remarks filed on 07/26/2022, the Applicant submits that the Kusumoto and Dolganow references are directed towards respectively different purposes and are based on respectively different structures, and thus are not analogous to one another and cannot logically be combined.
11.	In response to applicant's arguments that Kusumoto and Dolganow references are nonanalogous arts, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the combination of Kusumoto and Dolganow allows for efficient packets processing. Thus, Kusumoto and Dolganow are analogous arts and it is obvious to combine them to teach (map) the Applicant’s claimed limitations.
12.	In response to applicant's argument that Kusumoto and Dolganow references are directed towards respectively different structures, the examiner states that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
13.	In response to applicant's argument that the same rationale is used for different limitations, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to do so is found in Dolganow’s reference, such that to provide a connection between network element, P2P central entity, and P2P client peers. Such an advantage would include a flow-based handler receiving a packet, and determining that the packet is associated with a flow session and associating the rules with the packet.
14.	Regarding claims 1 and 32, on pages 2-6 of Applicant’s remarks dated 07/26/2022, Applicant states that  a). Regarding “sending, to the network node over the packet network, an instruction and a packet-applicable criterion”    b). Regarding “receiving and storing, by the network node from the controller, the instruction and the criterion”    c). Regarding “receiving, by the network node from the first entity over the packet network, a packet addressed to the second entity”    d). Regarding “checking, by the network node, if the packet satisfies the criterion”    e). Regarding “responsive to the packet satisfying the criterion, sending the packet, by the network node over the packet network, to the controller”  are unclear rejection.
15.	In response to applicants’ remarks, the Examiner respectfully disagrees. a) (Kusumoto discloses transmitted over the network, may be captured in a concentrated manner using the mirror server 30. The arbitrary traffic may be a packet that is not dependent on the ports or the node sites present in the network. For example, just service type dependent packets, such as a packet from a given terminal to a given application, may be captured, section 62)        b) (Kusumoto discloses the controller 40 sends to the node 10B the packet received from the node 10A, with a command to output the packet via a port of the node 10B connected to the terminal 20B, section 50)    c) (Kusumoto discloses the terminal 20A initially sends out to the node 10A a packet addressed to the terminal 20B (step S101). The node 10A references the flow table 12 to search for the processing rule (flow entry) including a matching rule matched to the received packet, section 48)   d) (Kusumoto discloses setting, for a flow satisfying a pre-set condition, a processing rule that causes an arbitrary node to execute packet mirroring, and a step of setting, in a node(s) on a packet capture route reaching a pre-set mirror server from the arbitrary node, a processing rule that stipulates a processing to forward a mirrored packet, section 19)    e) (Kusumoto discloses on receipt of the packet sendout notification (Packet-Out), the nodes 10B, 10C output the packets, received from the controller 40, via specified ports (steps S106-1, S106-2). In this manner, the packets, sent from the terminal 20A, are delivered to the terminal 20B and to the mirror server 30, section 52)      f) (Kusumoto discloses the packet sent is the packet the terminal 20A sent to the terminal 20B for the first time, and hence no processing rule (flow entry) has been registered in the flow table 12. The node 10A thus sends a packet receipt notification (Packet-In) to the controller 40 to request the controller to calculate a route on which to forward the received packet, section 52).
16.	Regarding claim 5, on pages 6-7 of Applicant’s remarks dated 07/26/2022. The examiner respectfully disagrees. As depicted in figure 3 of Kusumoto, the controller is configured to send/transmit instructions and criterion to the nodes as shown.   
17.	Regarding claim 6, on pages 6-7 of Applicant’s remarks dated 07/26/2022. The examiner respectfully disagrees. As depicted in figure 3 and cited paragraph 38, Kusumoto discloses storing the processing rules (flow entries) shown in FIG. 9, a control section 13 and a packet branch processing unit 14 that performs packet mirroring.  
18.	Regarding claim 9, on page 7 of Applicant’s remarks dated 07/26/2022. The examiner respectfully disagrees. Note that the claim is given its broadest reasonable interpretation (BRI) according to the specification. Figure 1, 5, 8 and paragraph 67 discloses packet captured may be executed and analyzed by the controller. 
 19.	Regarding claim 10, on pages 7-8 of Applicant’s remarks dated 07/26/2022. The examiner respectfully disagrees. Note that the claim is given its broadest reasonable interpretation (BRI) according to the specification. Kusumoto discloses the controller also sets, in a node(s) on a packet capture route reaching a pre-set mirror server from the arbitrary node, a processing rule that stipulates the processing to forward a mirrored packet.
20.	Regarding claim 11, on pages 7-8 of Applicant’s remarks dated 07/26/2022. The examiner respectfully disagrees. Note that the claim is given its broadest reasonable interpretation (BRI) according to the specification. Kusumoto discloses the node 10A references the flow table 12 to search for a processing rule (flow entry) having a matching rule matching to the received packet. Since the relevant processing rule here has been set in step S108-1 of FIG. 6, the node 10A sends out the succeeding packet to the node 10B under the processing rule as searched (see at least Fig. 6-7, para. 56).
21.	Regarding claims 2, 33, on pages 14-15 of Applicant’s remarks dated 07/26/2022. The examiner respectfully disagrees. Note that the claim is given its broadest reasonable interpretation (BRI) according to the specification. Dolganov discloses the transmission may be accomplished by redirecting (i.e., rerouting) the packets in the IP flow that contain the key from DPI A 134 to DPI B 136. As another alternative, DPI A 134 may build and send a message including the required information to DPI B 136. Details regarding techniques for transmitting the required information from DPI A 134 to DPI B 136, while minimizing the amount of data transmitted (section 50).
22.	Regarding claims 8, 38, on pages 15-16 of Applicant’s remarks dated 07/26/2022. The examiner respectfully disagrees. Note that the claim is given its broadest reasonable interpretation (BRI) according to the specification. Dolganov discloses DPI B 136 performs deep packet inspection on the packets relating to the request to attempt to extract a key identifying the P2P content transmitted in the flow. For example, when the protocol is BitTorrent, DPI B 136 may perform deep packet inspection to determine whether an info_hash field is present in the packets of the flow                   (section 69).
23.	Regarding claims 12, 22, on pages 15-16 of Applicant’s remarks dated 07/26/2022. The examiner respectfully disagrees. Note that the claim is given its broadest reasonable interpretation (BRI) according to the specification. Dolganov discloses Exemplary method 400 then proceeds to step 415, where DPI A 134 identifies an application protocol associated with the IP flow using one or more packets belonging to the IP flow or any other related information, such as packets belonging to other flows. In particular, as will be apparent to those of skill in the art, DPI A 134 may analyze any combination of information contained in OSI Layers 2 through 7 of the packets to extract an application protocol associated with the IP flow or the P2P client application.                   (section 60).
24.	Regarding claim 13, on pages 15-16 of Applicant’s remarks dated 07/26/2022. The examiner respectfully disagrees. Note that the claim is given its broadest reasonable interpretation (BRI) according to the specification. Dolganov discloses DPI A 134 identifies an application protocol associated with the IP flow using one or more packets belonging to the IP flow or any other related information, such as packets belonging to other flows (Fig. 4, section 69).
25.	Regarding claim 14, on pages 15-16 of Applicant’s remarks dated 07/26/2022. The examiner respectfully disagrees. Note that the claim is given its broadest reasonable interpretation (BRI) according to the specification. Dolganov discloses a method and related network element for managing transmission of peer-to-peer content. In particular, a network element may receive a first and second plurality of packets transmitted between a peer-to-peer (P2P) client and a P2P central entity. One or more deep packet inspection (DPI) devices may then perform DPI to extract a key from one or more of the first plurality of packets, the key identifying a P2P content item. As an example, the first plurality of packets may relate to a query sent by a P2P client to a P2P central entity to determine the location of peers that maintain the content item. The DPI device(s) may then perform DPI to extract location information of at least one P2P peer (e.g., IP address and port of the peers) from one or more of the second plurality of packets. As an example, the second plurality of packets may relate to a response sent by the P2P central entity to the P2P client (section 12).
26. 	For at least the reasons provided above, applicant’s remarks and arguments dated 07/26/2022 regarding the arts rejection of claims 1-54 are not persuasive. However, the provisionally rejection on the ground of nonstatutory obviousness-type double patenting has been withdrew because an eTD was filed and approved on May 2, 2022.
Please the rejection below.

Claim Rejections - 35 USC § 102

27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
28.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


29.	Claim(s) 1, 5, 6, 9-11, 32, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusumoto (US 20130088967 A1).

Regarding claim 1, Kusumoto discloses a method for use with a packet network that includes a network node for transporting packets between first and second entities under control of a controller that is external to the network node (Fig. 1), the method comprising: sending, to the network node over the packet network, an instruction and a packet-applicable criterion (Kusumoto, para. 62: transmitted over the network, may be captured in a concentrated manner using the mirror server 30. The arbitrary traffic may be a packet that is not dependent on the ports or the node sites present in the network. For example, just service type dependent packets, such as a packet from a given terminal to a given application, may be captured); receiving and storing, by the network node from the controller, the instruction and the criterion (Kusumoto, para. 50: the controller 40 sends to the node 10B the packet received from the node 10A, with a command to output the packet via a port of the node 10B connected to the terminal 20B); receiving, by the network node from the first entity over the packet network, a packet addressed to the second entity (Kusumoto, para. 48: the terminal 20A initially sends out to the node 10A a packet addressed to the terminal 20B (step S101). The node 10A references the flow table 12 to search for the processing rule (flow entry) including a matching rule matched to the received packet); checking, by the network node, if the packet satisfies the criterion (Kusumoto, para. 19: setting, for a flow satisfying a pre-set condition, a processing rule that causes an arbitrary node to execute packet mirroring, and a step of setting, in a node(s) on a packet capture route reaching a pre-set mirror server from the arbitrary node, a processing rule that stipulates a processing to forward a mirrored packet.); responsive to the packet not satisfying the criterion, sending, by the network node over the packet network, the packet to the second entity (Kusumoto, para. 52: On receipt of the packet sendout notification (Packet-Out), the nodes 10B, 10C output the packets, received from the controller 40, via specified ports (steps S106-1, S106-2). In this manner, the packets, sent from the terminal 20A, are delivered to the terminal 20B and to the mirror server 30); and responsive to the packet satisfying the criterion, sending the packet, by the network node over the packet network, to the controller (Kusumoto, para. 48: The packet sent is the packet the terminal 20A sent to the terminal 20B for the first time, and hence no processing rule (flow entry) has been registered in the flow table 12. The node 10A thus sends a packet receipt notification (Packet-In) to the controller 40 to request the controller to calculate a route on which to forward the received packet (step S102)).

Regarding claims 5, Kusumoto discloses the method according to claim 1, wherein the sending of the instruction and the packet-applicable criterion is by the controller (Kusumoto, Fig. 3, para. 38: the instruction and packet criteria is sent by the controller).

Regarding claim 6, Kusumoto discloses the method according to claim 5, further comprising storing the received packet or a portion thereof, by the controller, in a memory (Kusumoto, Fig. 3, para. 38: the received packet may be stored before processing by the controller).

Regarding claim 9, Kusumoto discloses the method according to claim 5, further comprising responsive to receiving the packet, analyzing the packet, by the controller (Kusumoto, para. 67: the controller analyzes the packet before processing).

Regarding claim 10, Kusumoto discloses the method according to claim 9, further for use with an application server that communicates with the controller, wherein the analyzing comprising sending the packet, by the controller, to the application server, and analyzing the packet by the application server (Kusumoto, para. 42: The mirror server 30 is a server which stores a packet(s) captured in the nodes 10A to 10C of the network, and which provides analyzed results in a variety of forms as does the above mentioned mirroring terminal, via the node 10C.).

Regarding claim 11, Kusumoto discloses the method according to claim 10, wherein the analyzing further comprising sending the packet after analyzing by the application server to the controller, and sending the packet, after receiving from the controller by the network node, to the second entity (Kusumoto, Fig. 6-7, para. 52, 56: On receipt of the packet sendout notification (Packet-Out), the nodes 10B, 10C output the packets, received from the controller 40, via specified ports (steps S106-1, S106-2). In this manner, the packets, sent from the terminal 20A, are delivered to the terminal 20B and to the mirror server 30).

Regarding claim 32, Kusumota discloses a method for use with a packet network that includes a network node for transporting packets between first and second entities under control of a controller that is external to the network node (Fig. 1), the method by the network node comprising: receiving, over the packet network, the instruction and the criterion (Kusumoto, para. 62: transmitted over the network, may be captured in a concentrated manner using the mirror server 30. The arbitrary traffic may be a packet that is not dependent on the ports or the node sites present in the network. For example, just service type dependent packets, such as a packet from a given terminal to a given application, may be captured); receiving, from the first entity over the packet network, a packet addressed to the second entity (Kusumoto, para. 48: the terminal 20A initially sends out to the node 10A a packet addressed to the terminal 20B (step S101). The node 10A references the flow table 12 to search for the processing rule (flow entry) including a matching rule matched to the received packet); checking if the packet satisfies the criterion (Kusumoto, para. 19: setting, for a flow satisfying a pre-set condition, a processing rule that causes an arbitrary node to execute packet mirroring, and a step of setting, in a node(s) on a packet capture route reaching a pre-set mirror server from the arbitrary node, a processing rule that stipulates a processing to forward a mirrored packet.); responsive to the packet not satisfying the criterion, sending over the packet network, the packet to the second entity (Kusumoto, para. 52: On receipt of the packet sendout notification (Packet-Out), the nodes 10B, 10C output the packets, received from the controller 40, via specified ports (steps S106-1, S106-2). In this manner, the packets, sent from the terminal 20A, are delivered to the terminal 20B and to the mirror server 30); and responsive to the packet satisfying the criterion, sending the packet over the packet network, to the controller (Kusumoto, para. 48: The packet sent is the packet the terminal 20A sent to the terminal 20B for the first time, and hence no processing rule (flow entry) has been registered in the flow table 12. The node 10A thus sends a packet receipt notification (Packet-In) to the controller 40 to request the controller to calculate a route on which to forward the received packet (step S102)).

Claim Rejections - 35 USC § 103

30.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
31.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

32.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
33.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
34.	Claims 2-4, 8-31, 33-35, 37-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto (US 20130088967 A1) in view of Dolganow et al. (US 20100208590 A1).

Regarding claims 2, 33, Kusumoto discloses all the subject matter of the method according to claim 1 with exception wherein the instruction is ‘probe’, ‘mirror’, or ‘terminate’ instruction, and upon receiving by the network node the ‘terminate’ instruction, the method further comprising blocking, by the network node, the packet from being sent to the second entity and to the controller.
In a similar field of endeavor, Dolganow discloses wherein the instruction is ‘probe’, ‘mirror’, or ‘terminate’ instruction, and upon receiving by the network node the ‘terminate’ instruction, the method further comprising blocking, by the network node, the packet from being sent to the second entity and to the controller (Dolganow, para. 50: this transmission may be accomplished by mirroring (i-e., duplicating) the packets in the IP flow that contain the key from DPI A 134 to DPI B 136. Alternatively, this transmission may be accomplished by redirecting (i.e., rerouting) the packets in the IP flow that contain the key from DPI A 134 to DPI B 136. As another alternative, DPI A 134 may build and send a message including the required information to DPI B 136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as blocking, by the network node, the packet from being sent to the second entity and to the controller as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claims 3, 34 Kusumoto discloses the method according to claim 1, wherein the instruction is a ‘probe’, a ‘mirror’, or a ‘terminate’ instruction, and upon receiving by the network node the ‘mirror’ instruction and responsive to the packet satisfying the criterion, the method further comprising sending the packet, by the network node, to the second entity (Dolganow, para. 50, 59: Alternatively, this transmission may be accomplished by redirecting (i.e., rerouting) the packets in the IP flow that contain the key from DPI A 134 to DPI B 136. As another alternative, DPI A 134 may build and send a message including the required information to DPI B 136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as sending the packet, by the network node, to the second entity as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 8, 38, Kusumoto discloses the method according to claim 7, However, Dolganow further discloses wherein the portion of the packet consists of multiple consecutive bytes, and wherein the instruction comprises identification of the consecutive bytes in the packet (Dolganow, para. 69: DPI B 136 performs deep packet inspection on the packets relating to the request to attempt to extract a key identifying the P2P content transmitted in the flow. For example, when the protocol is BitTorrent, DPI B 136 may perform deep packet inspection to determine whether an info_hash field is present in the packets of the flow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as the portion of the packet consists of multiple consecutive bytes, and wherein the instruction comprises identification of the consecutive bytes in the packet as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 12, 22, Kusumoto discloses the method according to claim 9, however, Dolganow further discloses wherein the analyzing comprises applying security or data analytic application (Dolganow, Fig. 4A, para. 60: DPI A 134 identifies an application protocol associated with the IP flow using one or more packets belonging to the IP flow or any other related information, such as packets belonging to other flows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as applying security or data analytic application as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 13, Kusumoto discloses the method according to claim 9, Dolganow further discloses wherein the analyzing comprises applying security application that comprises firewall or intrusion detection functionality (Dolganow, Fig. 4A, para. 60: DPI A 134 identifies an application protocol associated with the IP flow using one or more packets belonging to the IP flow or any other related information, such as packets belonging to other flows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as applying security application that comprises firewall or intrusion detection functionality as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 14, Kusumoto discloses the method according to claim 9, Dolganow further discloses wherein the analyzing comprises performing Deep Packet Inspection (DPI) or using a DPI engine on the packet (Dolganow, para. 12: performing DPI to extract a key from one or more of the first plurality of packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as performing Deep Packet Inspection (DPI) or using a DPI engine on the packet as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 15, Kusumoto discloses the method according to claim 9, Dolganow further discloses wherein the packet comprises distinct header and payload fields, and wherein the analyzing comprises checking part of, or whole of, the payload field (Dolganow, para. 52-54, 57: Key field 210 may indicate the value of a key used to uniquely identify a P2P content item. This field 210 may be populated when extracted from a request sent from P2P client 110 to P2P central entity 150, provided that the request includes the key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as the analyzing comprises checking part of, or whole of, the payload field as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 16, Kusumoto discloses the method according to claim 1, Dolganow further discloses wherein the packet comprises distinct header and payload fields, the header comprises one or more flag bits, and wherein the packet-applicable criterion is that one or more of the flag bits is set (Dolganow, para. 34, 43: P2P central entity 150 may be a BitTorrent tracker configured to receive a request including an info_hash from P2P client 110 and respond with a list containing location information of P2P client peers 160 that maintain the requested P2P content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as the header comprises one or more flag bits, and wherein the packet-applicable criterion is that one or more of the flag bits is set as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 18, Kusumoto discloses the method according to claim 1, Dolganow further discloses wherein the packet comprises distinct header and payload fields, the header comprises at least the first and second entities addresses in the packet network, and wherein the packet-applicable criterion is that the first entity address, the second entity address, or both match a predetermined address or addresses (Dolganow, para. 39, 55, 62: DPI A 134 may determine whether the source or destination address of the packets is the address of a system known to operate as a P2P central entity 150, such as a BitTorrent tracker. Suitable alternatives for determining whether the exchange is between a P2P client 110 and a P2P central entity 150 will be apparent to those of skill in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as the header comprises at least the first and second entities addresses in the packet network, and wherein the packet-applicable criterion is that the first entity address, the second entity address, or both match a predetermined address or addresses as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 19, 42, Kusumoto discloses the method according to claim 18, Dolganow further discloses wherein the addresses are Internet Protocol (IP) addresses (Dolganow, para. 39, 55, 62: addresses are IP addresses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as wherein the addresses are Internet Protocol (IP) addresses as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 20, 43, Kusumoto discloses the method according to claim 1, Dolganow further discloses wherein the packet is an Transmission Control Protocol (TCP) packet that comprises source and destination TCP ports, a TCP sequence number, and a TCP sequence mask fields, and wherein the packet-applicable criterion is that the source TCP port, the destination TCP port, the TCP sequence number, the TCP sequence mask, or any combination thereof, matches a predetermined value or values (Dolganow, para. 39, 55, 62: It should be apparent that an IP flow may be any IP flow between P2P client 110 and P2P central entity 150 or P2P client 110 and a P2P client peer 160, as identifiable by IP 5-tuple information, which includes the source IP address, source port, destination IP address, destination port, and protocol of the IP flow. This IP flow may be further tunneled inside another networking layer, such as IP, Ethernet, ATM, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as the packet is an Transmission Control Protocol (TCP) packet that comprises source and destination TCP ports as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 21, 44,  Kusumoto discloses the method according to claim 1, Dolganow further discloses wherein the packet network comprises a Wide Area Network (WAN), Local Area Network (LAN), the Internet, Metropolitan Area Network (MAN), Internet Service Provider (ISP) backbone, datacenter network, or inter-datacenter network (Dolganow, Figs 1, 2, para. 28: Network element 130a may be an entity containing components configured to receive, process, and forward packets belonging to an IP flow received from packet-switched network 120. As an example, network element 130a may be owned and/or operated by an Internet Service Provider (ISP) providing services to P2P client 110. Network element 130a may include a router/switch 132, DPI A 134, DPI B 136, and key storage module 138).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as wherein the packet network comprises a Wide Area Network (WAN), Local Area Network (LAN), the Internet, Metropolitan Area Network (MAN), Internet Service Provider (ISP) backbone as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 22, 45, Kusumoto discloses the method according to claim 1, Dolganow further discloses wherein the first entity is a server device and the second entity is a client device, or wherein the first entity is a client device and the second entity is a server device (Dolganow, Fig. 1: entity 150 is a central entity (such as a server) and entity 160 is a client device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as the first entity is a server device and the second entity is a client device, or wherein the first entity is a client device and the second entity is a server device as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 23, Kusumoto discloses the method according to claim 22, Dolganow further discloses wherein the server device comprises a web server, and wherein the client device comprises a smartphone, a tablet computer, a personal computer, a laptop computer, or a wearable computing device (Dolganow, para. 34: P2P central entity 150 may store a database of information maintained within a particular P2P network, such that a user may search P2P central entity 150 to determine the location of desired content based on the file key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as the server device comprises a web server, and wherein the client device comprises a smartphone, a tablet computer, a personal computer, a laptop computer as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 24, Kusumoto discloses the method according to claim 22, Dolganow further discloses wherein the communication between the network node and the controller is based on, or uses, a standard protocol (Dolganow, Fig. 2, para. 18: the OpenFlow communications protocol, separate the data plane and the control plane, with the data plane remaining on the networking device and the control plane (containing the routing protocol and forwarding logic) moved to a controller platform typically running on an IHS coupled to the networking device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as the communication between the network node and the controller is based on, or uses, a standard protocol as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 26, Kusumoto discloses the method according to claim 25, Dolganow further discloses wherein the instruction comprises a Type-Length-Value (TLV) structure (Dolganow, para. 53: Key field 210 may indicate the value of a key used to uniquely identify a P2P content item. This field 210 may be populated when extracted from a request sent from P2P client 110 to P2P central entity 150, provided that the request includes the key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as the instruction comprises a Type-Length-Value (TLV) structure as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 27, Kusumoto discloses the method according to claim 1, Dolganow further discloses wherein the network node comprises a router, a switch, or a bridge (Dolganow, Fig. 1, para. 25, 27: network element 130a may include a router, a switch, or a bridge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as wherein the network node comprises a router, a switch, or a bridge as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 28, Kusumoto discloses the method according to claim 1, Dolganow further discloses wherein the packet network is an Internet Protocol (IP) network, and the packet is an IP packet (Dolganow, para. 60, 62: DPI A 134 identifies an application protocol associated with the IP flow using one or more packets belonging to the IP flow or any other related information, such as packets belonging to other flows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as the packet network is an Internet Protocol (IP) network, and the packet is an IP packet as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

Regarding claim 29, Kusumoto discloses the method according to claim 28, Dolganow further discloses wherein the packet network is an Transmission Control Protocol (TCP) network, and the packet is an TCP packet (Dolganow, para. 39, 55, 62: It should be apparent that an IP flow may be any IP flow between P2P client 110 and P2P central entity 150 or P2P client 110 and a P2P client peer 160, as identifiable by IP 5-tuple information, which includes the source IP address, source port, destination IP address, destination port, and protocol of the IP flow. This IP flow may be further tunneled inside another networking layer, such as IP, Ethernet, ATM, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Dolganow by using the above features into the system of Dolganow such as the packet network is an Transmission Control Protocol (TCP) network, and the packet is an TCP packet as taught by Dolganow. The motivation for doing so would have been to  provide a connection between network element, P2P central entity, and P2P client peers.

35.	Claims 4, 7, 17, 25, 30, 31, 37, 40, 48, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto (US 2013/0088967 A1) in view of Huang et al. (US 2016/0219080 A1).

Regarding claim 4, Kusumoto discloses all the subject matter of the method according to claim 1, however, Huang further discloses wherein the instruction is ‘probe’, ‘mirror’, or ‘terminate’ instruction, and upon receiving by the network node the ‘probe’ instruction and responsive to the packet satisfying the criterion, the method further comprising: responsive to receiving the packet, analyzing the packet, by the controller (Huang, Fig. 2, para. 41: the received traffic data are analyzed and processed by the SDN controller); sending the packet, by the controller, to the network node (Huang, Fig. 1, 2, para. 36: the traffic collection request is sent to the SDN controller); and responsive to receiving the packet, sending the packet, by the network node, to the second entity (Huang, Fig. 2, para. 54, 62, 69: after the network capacity control device receives the traffic collection request, parsing and processing are performed to form a traffic collection request which can be recognized by the SDN controller, and the traffic collection request which is parsed and processed is transmitted to the SDN controller via a northbound interface of the SDN controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Huang by using the above features into the system of Kusumoto such as sending the packet to the controller as taught by Huang. The motivation for doing so would have been to realize data collection and transmission of a control policy for one end-to-multiple ends.

Regarding claim 7, 37, Kusumoto discloses all the subject matter of the method according to claim 1, however, Huang further discloses comprising responsive to the packet satisfying the criterion and to the instruction, sending a portion of the packet, by the network node, to the controller (Huang, Fig. 2, para. 54, 62, 69: after the network capacity control device receives the traffic collection request, parsing and processing are performed to form a traffic collection request which can be recognized by the SDN controller, and the traffic collection request which is parsed and processed is transmitted to the SDN controller via a northbound interface of the SDN controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Huang by using the above features into the system of Kusumoto such as sending the packet to the controller as taught by Huang. The motivation for doing so would have been to realize data collection and transmission of a control policy for one end-to-multiple ends.

Regarding claim 17, 40, Kusumoto discloses all the subject matter of the method according to claim 16, however, Huang further, wherein the packet is an Transmission Control Protocol (TCP) packet, and wherein the one or more flag bits comprises comprise a SYN flag bit, an ACK flag bit, a FIN flag bit, a RST flag bit, or any combination thereof (Huang, para. 36: the traffic collection request contains some parameters for assigning contents to be collected, such as service flows from regular users, interconnection Internet Protocol (IP) flows between regular networks and traffics from regular ports. After the SDN controller receives the traffic collection request, the SDN controller parses and processes the same to determine one or more network devices which need the traffic collection request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Huang by using the above features into the system of Kusumoto such as the packet is an Transmission Control Protocol (TCP) packet, and wherein the one or more flag bits comprises comprise a SYN flag bit, an ACK flag bit, a FIN flag bit, a RST flag bit, or any combination thereof as taught by Huang. The motivation for doing so would have been to realize data collection and transmission of a control policy for one end-to-multiple ends.

Regarding claim 25, 48, Kusumoto discloses all the subject matter of the method according to claim 24, however, Huang further, wherein the standard protocol is according to, based on, or compatible with, an OpenFlow protocol version 1.3.3 or 1.4.0 (Huang, para. 36: the traffic collection request is sent to the SDN controller according to the pre-set collection policy. The traffic collection request contains some parameters for assigning contents to be collected, such as service flows from regular users, interconnection Internet Protocol (IP) flows between regular networks and traffics from regular ports. After the SDN controller receives the traffic collection request, the SDN controller parses and processes the same to determine one or more network devices which need the traffic collection request).

Regarding claim 30, Kusumoto discloses all the subject matter of the method according to claim 1, however, Huang further, further comprising: receiving, by the network node from the first entity over the packet network, one or more additional packets (Huang, Fig. 2, para. 52, 54: a traffic collection request is sent to an SDN controller via a network capacity control device according to a pre-set collection policy. The traffic collection request focuses on describing the application layer requirements, and the level of abstraction is relatively high); checking, by the network node, if any one of the one or more additional packets satisfies the criterion (Huang, Fig. 2, para. 52, 54: a traffic collection request is sent to an SDN controller via a network capacity control device according to a pre-set collection policy. The traffic collection request focuses on describing the application layer requirements, and the level of abstraction is relatively high); responsive to an additional packet not satisfying the criterion, sending, by the network node over the packet network, the additional packet to the second entity (Huang, Fig. 2, para. 102: the traffic collection request is sent to the network controller via a network capacity control device according to the pre-set collection policy, wherein the traffic collection request is used for allowing the network controller to send the request for traffic collection to the one or more network devices to be analyzed and processed); and responsive to the additional packet satisfying the criterion, sending the additional packet, by the network node over the packet network, in response to the instruction (Huang, Fig. 2, para. 54, 62, 69: after the network capacity control device receives the traffic collection request, parsing and processing are performed to forma traffic collection request which can be recognized by the SDN controller, and the traffic collection request which is parsed and processed is transmitted to the SDN controller via a northbound interface of the SDN controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Huang by using the above features into the system of Kusumoto such as checking, by the network node, if any one of the one or more additional packets satisfies the criterion; responsive to an additional packet not satisfying the criterion, sending, by the network node over the packet network, the additional packet to the second entity; and responsive to the additional packet satisfying the criterion, sending the additional packet, by the network node over the packet network, in response to the instruction as taught by Huang. The motivation for doing so would have been to realize data collection and transmission of a control policy for one end-to-multiple ends).

Regarding claim 31, 54, Kusumoto discloses all the subject matter of the method according to claim 1, however, Huang further, wherein the packet network is a Software Defined Network (SDN), the packet is routed as part of a data plane and the network node communication with the controller serves as a control plane (Huang, para. 43: each of the network control policies is sent to the SDN controller. After the SDN controller receives the network control policies, parsing and processing are performed to determine one or more network devices which need the network control policies. Each of the network control policies is converted into an instruction capable of being transmitted via the southbound interface of the SDN controller, and the converted network control policy is further sent to the corresponding network device via the southbound interface of the SDN controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kusumoto with the teaching of Huang by using the above features into the system of Kusumoto such as the packet network is a Software Defined Network (SDN), the packet is routed as part of a data plane and the network node communication with the controller serves as a control plane as taught by Huang. The motivation for doing so would have been to realize data collection and transmission of a control policy for one end-to-multiple ends).

Conclusion

36.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466      

                                                                                                                                                                                                  /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466